ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                       )
                                                   )
American General Trading & Contracting, WLL        )   ASBCA No. 56758
                                                   )
Under Contract No. DABM06-03-C-0009                )

APPEARANCES FOR THE APPELLANT:                         Vonda K. Vandaveer, Esq.
                                                        V.K. Vandaveer, P.L.L.C.
                                                        Washington, DC

                                                       Michael F. Brown, Esq.
                                                        DVG Law Partner LLC
                                                        Neenah, WI

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       L TC Brian J. Chapuran, JA
                                                       MAJ Michael G. Pond, JA
                                                        Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 11 February 2015




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 56758, Appeal of American General
Trading & Contracting, WLL, rendered in conformance with the Board's Charter.

       Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals